Title: From Thomas Jefferson to Bernard Peyton, 19 April 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Sir
Monticello
Apr. 19. 22.
Your’s of the 15th was recieved last night, and at the same time one from mr George Lieper dated Charlottesville the 11th informing he had on his return to that place met with a neighbor  who supplied his wants, and therefore returned me my draught on you. we have consequently to correct the error  having used his draught on his father, which I must pray you to do by returning him the money immediately. losses by exchange, postages Etc to be my expence. affectionately yours.Th: Jefferson